Citation Nr: 1516427	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-20 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for a seizure disorder.  

4.  Entitlement to service connection for headaches, to include as due to a temporomandibular joint disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and niece

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981 and from November 1981 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Pursuant to her request, the Veteran was afforded a videoconference hearing before the Board in December 2014, a transcript of which is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This is a case in which a complete set of service treatment records for the Veteran's initial period of active duty from July 1977 to July 1981 are unavailable through no fault of the Veteran.  The AOJ has entered a formal finding as to the unavailability of those records, and in light thereof, the Board recognizes that it must employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule."  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

The Veteran alleges, in part, that one or more injuries in service led to the onset of each of the disorders in question, to include knee injuries.  To date, no VA examination as to either knee has been afforded the Veteran and, in view of the foregoing, remand to obtain a VA examination and opinion as to the nexus of the claimed knee disorders to military service is necessary.  38 C.F.R. § 3.159(c)(4) (2014).

Moreover, in her sworn hearing testimony in December 2014 the Veteran indicated that she underwent right knee surgery during 2004 for unspecified knee pathology.  Records relating thereto are not now within the claims folder and efforts are needed to obtain same.  As well, the Veteran indicated at that hearing that she recently underwent diagnostic testing, including imaging studies, following an accident in which she was struck as a pedestrian by a motor vehicle, but without specifying which body areas were affected.  To the extent that any such diagnostic testing is applicable to the Veteran's knees or other disorder herein on appeal, efforts to obtain pertinent records should be undertaken.  

The record reflects that the Veteran was afforded VA examinations in February 2011 and in January 2014 as to her claimed low back, seizure, and headache disorders.  Neither of the VA examiners in 2011 indicated specifically that the Veteran's claims folder was reviewed as part of those evaluations; the VA examiner in 2014 did specifically state that in fact a review of the claims folder was made, although the focus of that examination was the relationship between the claimed headaches and inservice temporomandibular joint (TMJ) surgery.  It is noted that service connection for a TMJ disorder was denied by RO action in March 2014, which is not a part of the instant appeal.  That notwithstanding, additional service treatment records were made a part of the claims folder in March 2014 which are applicable to varying degrees as to the Veteran's low back, seizures, and headaches and, no VA examiner has to date reviewed all of the pertinent records prior to offering a nexus opinion.  

It, too, is noted that each nexus opinion offered to date fails to support the Veteran's entitlement to the requested grants of service connection for low back, seizure, and headache disorders.  The VA spine examiner in 2011 indicated that, despite the Veteran's complaints of ongoing low back symptoms, there was a lack of continuity of medical treatment.  The Board points out that such alone is not a bar to a grant of service connection.  Also, it is unclear whether a full account of each indicated instance of low back trauma as alleged by the Veteran was considered.  There also was a recommendation for further evaluation of the Veteran's complaints of toe and foot tingling, which was attributed to probable peripheral polyneuropathy instead of lumbar radiculopathy.  Regarding the Veteran's headaches and seizures, the VA examiner in 2011 found that there was no loss of consciousness with two noted instances of inservice head trauma, but found that there was a loss of consciousness in connection with the onset of seizure activity in late 1982.  Records from the December 1982 hospitalization reflect that a fall from a desk to the floor was the initiating event and that skulls film, as well as computed tomography and a lumbar puncture, were ordered at that time, apparently based on the attending medical personnel that in fact head trauma occurred.  With further review of all available service treatment records, this inconsistency may be resolved on remand.  As well, although the VA examiner found that there was no current disability involving seizures, including epilepsy, the Veteran reported at her hearing in late 2014 that she continued to experience small seizures and her niece indicated that she had personally observed on several occasions the petite mal seizures experienced by the Veteran.  Further examination and opinion are thus in order.  38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following action:

1.  Advise the Veteran in writing of her right to submit any additional pertinent evidence, including but not limited to records relating to 2004 right knee surgery at a private facility and recent diagnostic testing stemming from an accident in which she as a pedestrian was struck by a vehicle.  Inform her as well that VA will assist her in obtaining any such records, provided she furnishes adequate identifying data as to the date and location of that treatment.  Then, if the Veteran requests VA assistance and provides adequate identifying data, the AOJ should obtain all pertinent records for inclusion in the claims folder.  

2.  Obtain all pertinent VA treatment records not already on file for inclusion in the claims folder.  

3.  After completion of the foregoing, afford the Veteran appropriate VA examinations in order to ascertain more clearly the nature and etiology of her claimed bilateral knee, low back, seizure, and headache disorders.  To the extent that it is relevant, also evaluate the Veteran's complaints of foot and toe tingling in relation to the pending claim for service connection for a low back disorder.  Provide each VA examiner with the Veteran's electronic claims folder for his/her review in its entirety.  Such evaluations should include a complete medical history, as well as a clinical evaluation and any indicated diagnostic testing.  All pertinent diagnoses should be fully set forth.  

The applicable VA examiner, as pertinent to the disorder evaluated, should then offer a medical opinion with full supporting rationale as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any indicated left and/or right knee, low back, seizure, and/or headache disorder had its onset in service or is otherwise attributable to service or any event therein, including but not limited to claimed inservice traumas?  The VA examiners should consider the Veteran's statements and those of any lay affiant as to inservice and postservice complaints as to inservice events, including multiple traumas, and her observations in determining whether any currently shown disorder of either knee or low back, seizures, and/or headaches had their onset in or are otherwise the result of military service.  Clarification should be provided any to any incidents of head trauma and any related loss of consciousness.  

(b)  Is it at least as likely as not (50 percent or greater probability) that any arthritis of either knee or low back or epilepsy had its onset during the one-year period immediately following the Veteran's discharge from active service in October 1987, and, if so, how and to what degree was any such disorder manifested.  

4.  Lastly, readjudicate each of the issues on appeal and if any benefit sought is not granted to the Veteran's satisfaction, furnish to her a supplemental statement of the case and afford her a reasonable period for a response, before returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




